                                                   l'SDC SD!";'Y
UNITED STATES DISTRICT COURT                       DOClTMENT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x               DOC #: _ __,,,'+--1-1---+--
OSEN LLC,
                                                   0ATE FILED:
     Plaintiff,
                                                    18-cv-6070 (JSR)
            -v-
                                                   OPINION AND ORDER
UNITED STATES DEPARTMENT OF STATE,

     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

      This is a case about the impact of WikiLeaks on the

Government's disclosure obligations under the Freedom of

Information Act    (FOIA), 5 U.S.C.   §   552. In response to a FOIA

request filed by plaintiff Osen LLC ("Osen"), the United States

Department of State ("State") produced,        inter alia, 26

diplomatic cables that were in redacted form. State claims that

the redacted information is exempt from disclosure under FOIA

exemption 1, which permits an agency to withhold properly-

classified materials "to be kept secret in the interest of

national defense or foreign policy," and exemption 3, which

permits an agency to withhold records that are "specifically

exempted from disclosure by statute." 5 U.S.C.        §   552(b) (1),

(b) (3). Osen responds that, inasmuch as the full content of the

cables is seemingly available to the public on WikiLeaks, State

cannot plausibly claim that any harm would result from their

release in full.

                                      1
        The parties have cross-moved for summary judgment. Having

now fully considered the parties' written and oral arguments,

the Court concludes that the documents were properly redacted

and therefore grants State's motion for summary judgment, and

denies Osen's cross-motion for summary Judgment,                           for the reasons

discussed below.

        I .      Background

        On December 28, 2017, Osen submitted a FOIA request to

State for six cables,              ident1f1ed by name. See Declaration of

Eric F. Stein ("Stein Dec."),              Dkt.        17,   <JI   8; Compl.,   Dkt.   1,   <JI   22

& Ex. A. On June 6, 2018, Osen submitted a second request for an

additional thirty-six cables, also identified by name. See Stein

Dec.    <JI   8; Compl.   <JI   24 & Ex. C. Osen filed the instant suit on

July 5, 2018 after State failed to respond substantively to

either request. See Compl.

        State subsequently located 40 of the 42 documents requested

and released 11 in full and 29 in redacted form.                           See Stein Dec.

<JI   9. Osen filed for summary judgment seeking the release in full

of 26 of the redacted documents, all diplomatic cables that Osen

alleges are publicly available on WikiLeaks. See Memorandum of

Law in Support for Plaintiff's Cross-Motion for Summary Judgment

and in Opposition to Defendant's Motion for Summary Judgment

 ("Pl. Mem."),       Dkt.       19. Osen did not challenge the adequacy of

State's search. See Stein Dec.              <JI       10; Pl. Mem.

                                                  2
     State opposed and also filed for summary judgment upholding

its withholding decisions. See Defendant's Memorandum of Law in

Support of Mot ion for Summary Judgment, Dkt. 16 ("Def. Mem. ") ;

Defendant's Memorandum of Law in Opposition to Plaintiff's

Motion for Summary Judgment and Reply in Support of Defendant's

Mot ion for Summary Judgment, Dkt. 21   ("Def. Rep.") . During

motion practice, State re-released 15 of the documents, removing

some of the prior redactions. See Def. Rep.; Second Declaration

of Eric Stein ("Stein Dec. 2"), Dkt. 22,   ~   19. Osen continues to

contest the remaining redactions. See Reply Memorandum of Law in

Support of Plaintiff's Cross-Motion for Summary Judgment       ("Pl.

Rep."), Dkt. 23.

     State has filed a "Vaughn" index and supplemental affidavit

addressing the contents of the documents and reasons for the

redactions. See Stein Dec.; Stein Dec. 2. The 26 documents are

all diplomatic cables related to the U.S. presence in Iraq that

describe specific meetings or interactions between U.S.

Government officials and Iraqi officials or political figures,

"relating each side's noteworthy remarks and in some cases

commenting on them and analyzing them." Stein Dec. 2     ~   20; see

also Declaration of Michael J. Radine ("Radine Dec."), Dkt. 20.

     II.   Discussion

     FOIA "adopts as its most basic premise a policy strongly

favoring public disclosure of information in the possession of

                                  3
federal agencies." Halpern v. FBI, 181 F.3d 279, 286 (2d Cir.

1999) . 1 "Upon request, FOIA mandates disclosure of records held

by a federal agency unless the documents fall within enumerated

exemptions." Dep't of Interior v. Klamath Water Users Protective

Ass'n, 532 U.S. 1, 7 (2001). "[C]onsistent with the Act's goal

of broad disclosure, these exemptions have been consistently

given a narrow compass." Id. at 8.

     This Court reviews an agency's decision to withhold records

under a FOIA exemption de novo. 5 U.S.C.    §   552 (a) (4) (B). See

also U.S. Dep't of Justice v. Reporters Comm. for Freedom of

Press,   489 U.S. 749, 755 (1989)   ("Unlike the review of other

agency action that must be upheld if supported by substantial

evidence and not arbitrary or capricious, the FOIA expressly

places the burden on the agency to sustain its action and

directs the district courts to determine the matter -
                                                    de -
                                                       nova.").
                                                         -
"The agency asserting the exemption bears the burden of proof,

and all doubts as to the applicability of the exemption must be

resolved in favor of disclosure." Wilner v. Nat'l Sec. Agency,

592 F.3d 60, 69 (2d Cir. 2009). However, "[a]ffidavits or

declarations giving reasonably detailed explanations why any

withheld documents fall within an exemption are sufficient to




1Unless otherwise indicated, case quotations omit all internal
quotation marks, alterations, footnotes, and citations.
                                    4
sustain the agency's burden" and "affidavits submitted by an

agency are accorded a presumption of good faith." Id.

     "Summary judgment is the preferred procedural vehicle for

resolving FOIA disputes." Bloomberg L.P. v. Bd. of Governors of

Fed. Reserve Sys., 649 F. Supp. 2d 262, 271     (S.D.N.Y. 2009). A

party requesting summary judgment must demonstrate that there is

"no genuine dispute as to any material fact" and that they are

"entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). Summary judgment in favor of the agency is appropriate

where the agency's submissions provide "the justifications for

nondisclosure with reasonably specific detail, demonstrate that

the information withheld logically falls within the claimed

exemption, and are not controverted by either contrary evidence

in the record or by evidence of agency bad faith." Am. Civil

Liberties Union v. U.S. Dep't of Def., 901 F.3d 125, 133 (2d

Cir. 2018)   (hereinafter, "ACLU"). Put more succinctly, an

agency's justification for applying a FOIA exemption "is

sufficient if it appears logical and plausible." Id.

     In applying   9~   novo review, the Second Circuit has directed

courts to consider "the context within which we conduct that

review [as] of paramount importance." ACLU,     901 F.3d at 134.

"[C]oncerns of national security and foreign relations do not

warrant abdication of the judicial role." Id.     (quoting Holder v.

Humanitarian Law Project, 561 U.S. 1, 34     (2010)). However, in

                                    5
exercising this role, courts must remain cognizant of the

"relative competencies of the executive and judiciary," which

make it "bad law and bad policy to second-guess the predictive

judgments made by the government's intelligence agencies" as

long as the court has "sufficient information to evaluate

whether those judgments were logical and plausible." Id.

     State contends that the redacted information sought here is

properly withheld under either Exemption 1, which permits an

agency to withhold classified information "to be kept secret in

the interest of national defense or foreign policy," 5 U.S.C. §

552(b) (1), or Exemption 3, which permits an agency to withhold

records that are "specifically exempted from disclosure by

statute," 5 U.S.C.   §   552(b) (3). Osen argues, first,   that State

has, subsequent to the WikiLeaks disclosures, voluntarily

disclosed the information here at issue such that it can no

longer claim a FOIA exemption, and, in the alternative, that the

information does not meet the standards of Exemptions 1 and 3.

  A. Official Disclosure

     "Voluntary disclosures of all or part of a document may

waive an otherwise valid FOIA exemption." N.Y. Times Co. v. U.S.

Dep't of Justice, 756 F.3d 100, 114      (2d Cir.), opinion amended

on denial of reh'g, 758 F.3d 436 (2d Cir. 2014), supplemented,

762 F.3d 233   (2d Cir. 2014). Requested information "is deemed to

have been officially disclosed only if it      (1)   is as specific as

                                    6
the information previously released,     (2) matches the information

previously disclosed, and (3) was made public through an

official and documented disclosure." Wilson v. CIA, 586 F.3d

171, 186 (2d Cir. 2009)    .2


     Osen advances two separate arguments that the government

has made qualifying disclosures of the redacted information.

     First, Osen argues that the government's statements

regarding the unauthorized disclosure of documents on WikiLeaks

constitute an official acknowledgement of the information within

the cables concerned here. See Pl. Mem. at 9-10; Pl. Rep. at 4-

5. State responds that it has not admitted that the WikiLeaks

documents in question are authentic State documents. See Stein

Dec. 2   ~   24. Osen points to two specific statements as official

acknowledgments:     remarks made by State Assistant Secretary

Philip J. Crowley in a press briefing in December 2010     ("press




2 Osen suggests that the Wilson test is inapplicable here as
Wilson involved the CIA, rather than State. See Pl. Rep. at 1,
4. However, the Second Circuit has applied the Wilson test for
official disclosure to agencies other than the CIA. See, e.g.,
N.Y. Times, 756 F.3d at 120 (discussing whether information in
an OLC-DOD memorandum had been officially disclosed). Moreover,
the case's logic is not limited to activities of the CIA
specifically, as opposed to the U.S. government generally, and
the Wilson court cited cases involving the Department of State
and the Department of Navy, not just the CIA. Wilson, 586 F.3d
at 186 (citing Hudson River Sloop Clearwater, Inc. v. Dep't of
Navy, 891 F.2d 414, 421 (2d Cir. 1989); Afshar v. Dep't of
State, 702 F.2d 1125, 1130-31 (D.C. Cir. 1983)).
                                    7
statement") and an Information Review Task Force Report issued

by the Department of Defense in June 2011   ("IRTF report")   .3


     However, neither the IRTF report nor the press statement

meet the Wilson test's matching or specificity requirements. The

press statement merely acknowledges that a leak occurred without

discussing specifically any of the documents leaked or their

content. 4 The IRTF report describes the documents only in

cumulative terms, finding that "[t)he compromised diplomatic

cables are derived from the (State) database," but making no

reference to the identity of the specific cables at issue, their

contents, or whether the versions on WikiLeaks were identical

to, as opposed to merely "derived from," State documents. See

Radine Dec., Ex. 29.

     The Wilson test is a difficult fit for Osen's argument,

which is not that the government has officially disclosed the



3 Osen also argues that it can authenticate the cables available
on WikiLeaks pursuant to Federal Rule of Evidence 901 using
these statements, among other evidence. See Pl. Mem. at 9-12.
However, the relevant question is not whether the WikiLeaks
documents can be proven authentic; it is whether the government
has officially disclosed their contents.
4See Pl. Mem. at 10 (citing Press Briefing, Ass't Sec'y Philip J.
Crowley, (Dec. 1, 2010) ("First and foremost, somebody inside
the United States Government who has authorized access to this
material, downloaded it and passed it to someone who is not
authorized to have it. That is a crime and we are investigating
that crime and we'll hold the people responsible fully
accountable."), available at
https://web.archive.org/web/20101203165651/https://www.state.gov
/r/pa/prs/dpb/2010/12/152235.htm).
                                 8
information in the cables, but that, by acknowledging that the

unauthorized publication of government documents on WikiLeaks

occurred, the government has converted all leaked documents

available on WikiLeaks into official disclosures. The difficulty

of trying to force this argument into the terms of the Wilson

test is not coincidental. Acknowledging the existence and scope

of a leak does not have the same effect as officially disclosing

the leaked information. As long as the information itself has

not been officially disclosed, the justifications for the

distinction between unofficially and officially disclosed

information remain, as discussed in Wilson. See 586 F.3d at 186

(reasoning that "foreign governments can often ignore unofficial

disclosures of CIA activities that might be viewed as

embarrassing or harmful to their interests" but "cannot,

however, so easily cast a blind eye on official disclosures made

by the CIA itself"). Holding otherwise would be tantamount to

forcing the government to make an official disclosure of any

leaked information if it wanted to acknowledge and investigate

the leak.s



5 This, of course, does not mean that the existence of leaks can
have no impact in any situation on the Government's FOIA
obligations, as further discussed below, but that general
statements acknowledging leaks are not official acknowledgements
of the leaked information itself under the Wilson test. This
holding is consistent with that of what appears to be the only
the other court thus far to consider the impact of WikiLeaks on
government disclosure obligations. See Am. Civil Liberties Union
                                9
     Second, Osen argues that much of the redacted information

has been disclosed in other non-WikiLeaks-related government

disclosures, supplying a series of examples of State and

Department of Defense documents containing information

concerning, inter alia,     Iranian involvement in Iraq,   Iranian

agents, and military actions in Iraq.      See Pl. Mem. at 13-14

(citing exhibits). However, the cables here at issue are

different from the official disclosures listed by plaintiff

because the instant cables, unlike the disclosed documents,

discuss "specific engagements between U.S. Government officials

and foreign interlocutors, relating each side's noteworthy

remarks and in some cases commenting on them and analyzing

them." Stein Dec. 2   ~   20. While the Second Circuit has clarified

that the "matching requirement" does not "require absolute

identity" (as a "FOIA requester would have little need for

undisclosed information if it had to match precisely information

previously disclosed"), this does not imply that any overlap in

information satisfies the matching requirement or that courts

should not consider the specific nuances and contexts of the




v. Dep't of State, 878 F. Supp. 2d 215, 224 (D.D.C. 2012) ("No
matter how extensive, the WikiLeaks disclosure is no substitute
for an off 1cial acknowledgement and the [plaintiff] has not
shown that the Executive has officially acknowledged that the
specific information at issue was a part of the WikiLeaks
disclosure.") .


                                   10
documents being compared. N.Y. Times, 756 F.3d at 116, 120, 120

n.20   (affirming that the Wilson test "remains the law of this

Circuit" and finding the documents there in question "virtually

parallel[ed]" each other). Here, the disclosed documents, while

they may overlap to some degree with the subjects of

conversation in the cables, do not relate the same discussions

and, accordingly, by no means match or are as specific as the

information redacted from the cables, as required by Wilson.            6


       Accordingly, the Court finds that the information at issue

has not been officially disclosed and that State has not waived

its right to assert exemptions.

  B. Exemption 1

       The Government argues that it has properly withheld

information in all the documents concerned pursuant to FOIA

exemption 1. Exemption 1 permits the government to withhold

records that are "(A) specifically authorized under criteria

established by an Executive order to be kept secret in the

interest of national defense or foreign policy and (B) are in

fact properly classified pursuant to such Executive order." 5

u.s.c.   §   552   (b) (1).   State justifies its FOIA response under

Exemption 1 based on the classification criteria of Executive



6 State additionally argues any Department of Defense disclosures
are irrelevant to State's ability to assert an exemption. As the
Court finds that the Department of Defense disclosures otherwise
fail the Wilson test, it does not reach this argument.
                                        11
Order 13526, 75 Fed. Reg. 707     (Dec. 29, 2009). Executive Order

13526 allows an agency to withhold information that is         (1)

classified by an "original classification authority," (2) "owned

by, produced by or for or [] under the control of the United

States Government;" (3) "pertains to" one of the categories of

information specified in the Executive order," and (4)         if

"unauthorized disclosure of the information could reasonably be

expected to cause identifiable and describable damage to the

national security." Id. § 1.1 (a) (1)-(4). The specific categories

relevant here are "(a) military plans, weapons systems, or

operations;   (b)   foreign government information;   (c)   intelligence

activities (including covert action),       intelligence sources or

methods, or cryptology," and "(d)       foreign relations or foreign

activities of the United States, including confidential

sources." E.O. 13526 § 1.l(a) (1)-(4).

     The rationales given in the Vaughn index for the various

redactions fall into two general categories. See Stein Dec.;

Stein Dec. 2. First, the Government argues that disclosure of

some of the redacted information would result in general harms

to U.S. national security, such as "reducing the likelihood that

senior foreign officials will be willing to convey sensitive

information to the U.S. government" because the government did

not keep the information confidential here, or "revealing

diplomatic strategies, including points of leverage and

                                   12
influence," and accordingly reducing these strategies'      future

effectiveness. Second, the Government argues that disclosure of

some of the withheld information would result in specific harms

in the Iraqi context, by either damaging U.S. relationships with

foreign officials, some of whom remain active in Iraqi politics,

or damaging stability in Iraq by revealing U.S. assessments or

Iraqi officials' comments that could inflame political tensions.

        Osen contends that the Government cannot plausibly claim

either general or specific harms from disclosing this

information as it already exists in the public domain on

WikiLeaks. Osen argues that "[i]t is a matter of common sense

that the presence of information in the public domain makes the

disclosures of that information less likely to cause damage to

the national security." Pl. Br. at 7 (quoting Wash. Post v. U.S.

Dep't of Defense, 766 F. Supp. 1, 9 (D.D.C. 1991)). But, as the

D.C. District Court case Osen cites for this point makes clear,

"[i]t does not, however,      follow that agencies must always

disclose information already in the public domain," and courts

have accordingly "treated agency justifications for withholding

information already in the public domain with the same deference

[they] accord[]    to all agency justifications under Exemption l."

Wash.    Post, 766 F. Supp. at 9. Holding otherwise would afford

unwarranted power to leakers to force official government

disclosure.    It would,   in effect,    reward theft.

                                        13
     In this case, State's submissions clearly and plausibly

outline why the harms it traces from official disclosure of the

redacted information remain a risk despite any unofficial

disclosures. See Stein Dec. 2   ~   26 (detailing the national

security risks of official disclosures with regards to the

various types of information withheld, such as removing

plausible deniability or forcing a response or retaliation from

a foreign government). These rationales are consistent with the

Second Circuit's recognition in Wilson that anything short of an

official acknowledgement "necessarily preserves some increment

of doubt regarding the reliability of the publicly available

information," which serves the purpose of protecting "the

accuracy of the facts stated ... and whether there is anything

left to hide on the subJect." 586 F.3d at 195. The Wilson Court

explicitly "decline[d] to discount the importance of such

'lingering doubts' to maintaining the secrecy of CIA sources and

methods ... and to preserving the options of deniability and

professed ignorance that remain important niceties of

international relations." Id. These same concerns are fairly

raised here by State's confidential exchanges with foreign

government officials and others.

     Plaintiff's remaining arguments simply dispute State's

assertions regarding the risks posed by disclosure, for

instance, arguing that so much information about the conflict in

                                    14
Iraq is in the public domain already that adding more

information would have no effect. But such bald assertions are

not sufficient to overcome the detailed affidavits submitted by

State to the contrary, which are afforded a presumption of good

faith as there is no evidence of bad faith and no contradicting

evidence in the record. See Wilner, 592 F.3d at 69; ACLU,   901

F.3d at 125. State has met its burden to distinguish logically

and plausibly between the requested information here and other

official disclosures, and logically and plausibly outlined how

the risks posed by official disclosure in this case survive

unofficial disclosures.

       Therefore, the Court finds summary judgment warranted to

State on its withholdings of information pursuant to Exemption

1.

     C. Exemption 3

       Exemption 3 permits an agency to withhold records that are

"specifically exempted from disclosure by statute." 5 U.S.C.      §

552(b) (3). The applicability of Exemption 3 does not depend on

the contents of the record at issues; "the sole issue for

decision is the existence of a relevant statute and the

inclusion of withheld material within the statute's coverage."

Wilner, 592 F.3d at 72.

       The Government withheld information from document

C06627781, an eight-page cable dated July 20, 2005 from the U.S.

                                  15
Embassy in Baghdad to State on the ground that it was exempted

from disclosure under Section 1112 of the National Defense

Authorization Act for Fiscal Year 1997, as amended, 10 U.S.C.             §


424, because it concerns intelligence sources and methods and

because it concerns the function of one or more of the

organizations of the Department of Defense listed in 10 U.S.C.                §

424   (the Defense Intelligence Agency, the National

Reconnaissance Off ice, and the National Geospatial-Intelligence

Agency), and Section 102A(i) (1) of the National Security Act of

1947, as amended, 50 U.S.C.   §   3024 (i) (1). See Stein Deel.   <JI   93.

      Osen objects that State has inadequately explained its

invocation of the statutes because "[i]t is unclear who or what

the 'sources or methods' are, or why they cannot be more

narrowly redacted." 7 Pl. Rep. at 2 n.2. However, State is not

required to explain further what "sources or methods" are at

issue, and the Court finds that the material falls within the

relevant statutes. Therefore, the Court grants summary judgment

to State as to its redactions pursuant to Exemption 3.




7
 0sen also appears to object that State is improperly invoking a
"sources and methods" objection that only applies to the CIA.
However, the cases that Osen cites involving the CIA are
addressing an assertion of Exemption 3 pursuant to a different
statutory provision that does in fact only implicate the CIA.
See Pl. Rep. at 1-2 (citing Whalen v. U.S. Marine Corps, 407 F.
Supp. 2d 54, 59 (D.D.C. 2005); Larson v. Dep't of State, 565
F.3d 857, 863 (D.C. Cir. 2009)). State is not asserting
Exemption 3 pursuant to this statutory provision.
                                   16
     III. Conclusion

     For the reasons stated above, the Court grants State's

motion for summary judgment in full, and denies Osen's motion

for summary judgment. The Clerk of the Court is directed to

close all open docket entries and enter judgment.



     SO ORDERED

Dated:    New York, NY

     February S:, 2019
                                       ~'~
                                        JED S. RAKOFF, U.S.D.J.




                                17
